Name: 2000/762/EC: Commission Decision of 15 November 2000 providing for a compulsory beef labelling system in Sweden (notified under document number C(2000) 3297) (Only the Swedish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  marketing;  international trade;  Europe
 Date Published: 2000-12-06

 Avis juridique important|32000D07622000/762/EC: Commission Decision of 15 November 2000 providing for a compulsory beef labelling system in Sweden (notified under document number C(2000) 3297) (Only the Swedish text is authentic) Official Journal L 305 , 06/12/2000 P. 0032 - 0033Commission Decisionof 15 November 2000providing for a compulsory beef labelling system in Sweden(notified under document number C(2000) 3297)(Only the Swedish text is authentic)(2000/762/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products(1), and in particular Article 13(3) thereof,Whereas:(1) Article 13(3) of Regulation (EC) No 1760/2000 provides for the possibility, up until 31 December 2001, that Member States where sufficient details are available in the identification and registration system for bovine animals, may decide that for beef from animals born, fattened and slaughtered in the same Member State, supplementary items of information must also be indicated on labels.(2) Commission Decision 1999/693/EC(2) of 5 October 1999 recognises the fully operational character of the Swedish database for bovine animals.(3) Sweden has applied to the Commission for approval for such a compulsory beef labelling system in accordance with Article 13(4) of Regulation (EC) No 1760/2000,HAS ADOPTED THIS DECISION:Article 1The Swedish request, as summarised in the Annex, for the introduction of a compulsory labelling system for beef from animals born, fattened and slaughtered on its territory, is approved in accordance with Article 13(4) of Regulation (EC) No 1760/2000.Article 2This Decision is addressed to the Kingdom of Sweden.Done at Brussels, 15 November 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 204, 11.8.2000, p. 1.(2) OJ L 273, 23.10.1999, p. 14.ANNEX1. Labelling of beef and beef products with an indication of Swedish originBeef and beef products from bovine animals born, raised and slaughtered in Sweden shall be labelled with an indication of Swedish origin.2. Beef offered for sale prior to the retail outletBeef which is offered for sale at stages prior to the retail trade must, if labelling is not provided on its packaging, be accompanied by the information that is to serve as the basis for labelling.3. Unwrapped beef sold to the end-userWhere unwrapped beef is sold to the end-user, information on Swedish origin may be supplied by a sign or by similar means adjacent to the meat.